Cite as 2017 Ark. 86


                    SUPREME COURT OF ARKANSAS.
                                         No.   CV-16-527


                                                  Opinion Delivered March   9, 2017
CLARENCE ASHBY
                                   APPELLANT
                                                  PRO SE APPEAL FROM PULASKI
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 60CV-50-6]
STATE OF ARKANSAS
                                              HONORABLE TIMOTHY DAVIS
                                     APPELLEE FOX, JUDGE
                                                  REMANDED FOR SUPPLEMENTAL
                                                  RECORD.


                                        PER CURIAM


        Appellant, Clarence Ashby, submitted to the Pulaski County Circuit Court a petition

 for leave to proceed in forma pauperis so that he might initiate an action seeking “writs of

 prohibitory petitions” challenging the constitutionality of statutes governing sex offenders.

 Neither the in forma pauperis petition nor the underlying petition for a writ of prohibition

 was filed by the circuit clerk.

         The circuit court entered an order denying the unfiled in forma pauperis petition

 under a miscellaneous case number used to docket documents not associated with a specific

 circuit court case number, and Ashby filed a notice of appeal of that order. The order and

 notice of appeal were file-marked, and a record on appeal was lodged in this court. The

 matter has been fully briefed on appeal. While the order does not provide a reason for the

 denial of in forma pauperis status, the State argues that the circuit court’s order should be

 affirmed because Ashby’s underlying petition for a writ of prohibition failed to state a
                                     Cite as 2017 Ark. 86

colorable cause of action. Before we can address the merits of Ashby’s appeal, we must

remand for return of a supplemental record.

       This court determines whether a court has subject-matter jurisdiction based on the

pleadings. Tripcony v. Ark. Sch. for the Deaf, 2012 Ark. 188, 403 S.W.3d 559. If jurisdiction

is not established by the pleadings, the court is not to proceed further. McKinney v. City of

El Dorado, 308 Ark. 284, 824 S.W.2d 826 (1992).

       Ashby’s petition for leave to proceed in forma pauperis must be properly file-marked.

Dunahue v. Dennis, 2016 Ark. 285 (per curiam) (“Dunahue I”). We have previously directed

the Pulaski County Circuit Clerk to adopt a policy that does not act to prevent appeals of

adverse decisions regarding inmate civil-case filings in accord with our holding in Dunahue

v. Dennis 2016 Ark. 426 (per curiam) (“Dunahue II”). Accordingly, we remand the matter

to the circuit court for the circuit clerk to correct and supplement the record with pleadings

that have been file-marked in accord with that policy. See Halfacre v. Kelley, 2016 Ark. 71

(per curiam). The supplemental record must be received here no later than fourteen days

from the date of this order. Once the supplemental record with the corrected pleadings has

been received, we will address the merits of Ashby’s appeal.

       Remanded for supplemental record.

       Clarence Ashby, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                                2